Citation Nr: 1456126	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO. 12-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The most probative and competent evidence is at least in equipoise regarding the Veteran's service along the Korean Demilitarized Zone (DMZ) between June 1970 and July 1971.

2. The Veteran is presumed to have been exposed to herbicides in service.

3. The Veteran is currently diagnosed with diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

The Veteran's claim for entitlement to service connection for diabetes mellitus is granted in this decision.  Therefore, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection - General

The law provides that "a Veteran who, during active military, naval, or air service, served in between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Preliminarily, the medical evidence of record, including private treatment records dating back to December 1988, reflect a diagnosis of diabetes mellitus type 2.  As such, the Board finds the Veteran has established current disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus type 2 is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

The Veteran has consistently reported that while serving in South Korea, he was tasked with assisting members of the 2nd and 7th Infantry Divisions with financial matters such as filing tax returns.  In performing these duties he was required to travel to the DMZ on several occasions, where he was exposed to Agent Orange.  He has also asserted that he went swimming in the Han River where he believes he was exposed to Agent Orange.

The Veteran's service personnel records confirm that he was stationed in Seoul, South Korea from June 1970 to July 1971.  While in South Korea he was assigned to the 7th AG Administration and his military specialty was payment distribution specialist.  The Veteran's DD-214 also reflects that the Veteran was assigned to the 21st Financial Service with the Eighth Army.

The Department of Defense (DoD) has confirmed that Agent Orange was used along the southern boundary of the Demilitarized Zone (DMZ) in Korea.  DoD also has identified specific military units that were assigned or rotated to areas along the DMZ where Agent Orange was used.  For Veterans who served in Korea between April 1, 1968 through August 31, 1971 in the specific units identified by DoD, exposure to Agent Orange is conceded.  The units so identified were the combat brigades of the 2nd Infantry Division and units of the 7th Infantry Division.  Accordingly, the Veteran did serve in Korea during the timeframe of herbicide exposure.  Additionally, while he was not assigned to either the 2nd Infantry Division or 7th Infantry Division, he has consistently reported that he was assigned to assist members of those Divisions with financial matters.  This required numerous trips to the DMZ.

Upon review, the Board finds the evidence supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus type 2.  The evidence of record is at least in equipoise as to whether the Veteran, while serving in South Korea, visited the DMZ while performing his duties.  The statements by the Veteran are consistent with service personnel records.  The Veteran has not embellished or exaggerated his statements at they pertain to his military service.  The Veteran is also competent to relate where he has been, including travel to the DMZ.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Veteran reported that he travelled to for approximately 10 weeks in order to assist members of the 2nd and 7th Infantry Divisions, both of which were confirmed by DoD to have served along the DMZ during the time the Veteran was stationed in South Korea.  While the Veteran has not been entirely clear on where he travelled to accomplish his orders, the Board finds it at least as likely as not that assisting members of the 2nd and 7th Infantry Divisions would result in trips to the DMZ.  In this regard the Veteran has been consistent in his assertions and nothing in the record directly contradicts his assertions.  As such, the Board finds the Veteran's statements to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans statements, taken in conjunction with the service personnel records, support a finding that the Veteran did in fact visit the DMZ while serving in South Korea, and was therefore presumptively exposed to herbicides during service.  As the Veteran's post-service medical records reflect a diagnosis of diabetes mellitus type 2, service connection is warranted as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides while in South Korea.
ORDER

Entitlement to service connection for diabetes mellitus, as due to herbicide exposure, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


